 Case 9:19-cv-00353-GLS-CFH Document 40 Filed 08/31/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
RICHARD H. LIVINGSTON,

                        Plaintiff,                   9:19-cv-353
                                                      (GLS/ML)
                 v.

WILLIAM HOFFNAGLE et al.,

                        Defendants.
APPEARANCES:                             OF COUNSEL:

FOR THE PLAINTIFF:
RICHARD H. LIVINGSTON
Pro Se
06001450
Onondaga County Correctional Facility
6660 E. Seneca Turnpike
Jamesville, NY 13078

and

RICHARD H. LIVINGSTON
326 N. Beech Street
Syracuse, NY 13203

FOR DEFENDANTS:
HON. LETITIA JAMES                       CHRISTOPHER J. HUMMEL
New York State Attorney General          Assistant Attorney General
The Capitol
Albany, NY 12224

Gary L. Sharpe
Senior District Judge

                                     ORDER

      The above-captioned matter comes to this court following a Report-
  Case 9:19-cv-00353-GLS-CFH Document 40 Filed 08/31/21 Page 2 of 3




Recommendation & Order (R&R) by Magistrate Judge Christian F. Hummel,

duly filed August 3, 2021. (Dkt. No. 39.) Following fourteen days from the

service thereof, the Clerk has sent the file, including any and all objections

filed by the parties herein.

      No objections having been filed, and the court having reviewed the R&R

for clear error, it is hereby

      ORDERED that the Report-Recommendation & Order (Dkt. No. 39) is

ADOPTED in its entirety; and it is further

      ORDERED that defendants’ motion for summary judgment (Dkt No. 30)

is GRANTED; and it is further

      ORDERED that plaintiff’s request for sanctions for spoliation of

evidence (Dkt. No. 35 at 5-6) is DENIED; and it is further

      ORDERED that plaintiff’s complaint (Dkt. No. 1) is DISMISSED; and it is

further

      ORDERED that the Clerk close this case; and it is further

      ORDERED that the Clerk provide a copy of this Order to the plaintiff at

both addresses provided in this order and to defendants in accordance with

the Local Rules of Practice.




                                        2
 Case 9:19-cv-00353-GLS-CFH Document 40 Filed 08/31/21 Page 3 of 3




IT IS SO ORDERED.

August 31 2021
Albany, New York




                                    3
